Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


EXECUTION VERSION



--------------------------------------------------------------------------------



AMENDED AND RESTATED ADMINISTRATIVE AGENCY AGREEMENT
dated as of March 3, 2020
among
WILLIS ENGINE STRUCTURED TRUST V,
WILLIS LEASE FINANCE CORPORATION,
as the Administrative Agent
DEUTSCHE BANK TRUST COMPANY AMERICAS,
as the Indenture Trustee and the Security Trustee
and
EACH MANAGED GROUP MEMBER

--------------------------------------------------------------------------------







[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------


Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


Table of Contents
 
 
 
Page


ARTICLE 1 DEFINITIONS
1


 
 
 
 
SECTION 1.01
 
Definitions
1


 
 
 
 
ARTICLE 2 APPOINTMENT; ADMINISTRATIVE SERVICES
1


 
 
 
 
SECTION 2.01
 
Appointment
1


SECTION 2.02
 
Limitations
2


SECTION 2.03
 
General Services
3


SECTION 2.04
 
Bank Account Management and Calculation Services
9


SECTION 2.05
 
Accounting Services
12


SECTION 2.06
 
Additional Administrative Services
14


SECTION 2.07
 
Replacement Asset
15


SECTION 2.08
 
New Subsidiaries
15


SECTION 2.09
 
Responsibility of WEST and each other Managed Group Member
15


 
 
 
 
ARTICLE 3 STANDARD OF PERFORMANCE; LIABILITY AND INDEMNITY
16


 
 
 
 
SECTION 3.01
 
Standard of Performance
16


SECTION 3.02
 
Conflicts of Interest
16


SECTION 3.03
 
Liability and Indemnity
17


 
 
 
 
ARTICLE 4 REPRESENTATIONS AND WARRANTIES
18


 
 
 
 
SECTION 4.01
 
Representations and Warranties by Administrative Agent
18


 
 
 
 
ARTICLE 5 ADMINSTRATIVE AGENT UNDERTAKINGS
19


 
 
 
 
SECTION 5.01
 
Administrative Agent Undertakings
19


 
 
 
 
ARTICLE 6 UNDERTAKINGS OF ISSUER GROUP
21


 
 
 
 
SECTION 6.01
 
Cooperation
21


SECTION 6.02
 
Information
21


SECTION 6.03
 
Scope of Services
22


SECTION 6.04
 
Ratification
22


SECTION 6.05
 
Covenants
22


SECTION 6.06
 
Ratification by Subsidiaries
23


 
 
 
 
ARTICLE 7 ADMINSTRATION FEES AND EXPENSES
24


 
 
 
 
SECTION 7.01
 
Administration Fees
24


SECTION 7.02
 
Expenses
24


SECTION 7.03
 
Payment of Expenses
24


 
 
 
 





i


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


ARTICLE 8 TERM; REMOVAL OF OR TERMINATION BY THE ADMINISTRATIVE AGENT
24


 
 
 
 
SECTION 8.01
 
Term
24


SECTION 8.02
 
Right to Terminate
25


SECTION 8.03
 
Consequences of Termination
27


SECTION 8.04
 
Survival
27


 
 
 
 
ARTICLE 9 ASSIGNMENT AND DELEGATION
27


 
 
 
 
SECTION 9.01
 
Assignment and Delegation
27


 
 
 
 
ARTICLE 10 MISCELLANEOUS
28


 
 
 
 
SECTION 10.01
 
Notices
28


SECTION 10.02
 
Governing Law
29


SECTION 10.03
 
Jurisdiction
29


SECTION 10.04
 
Waiver of Jury Trial
30


SECTION 10.05
 
Counterparts; Third Party Beneficiaries
30


SECTION 10.06
 
Entire Agreement
30


SECTION 10.07
 
Power of Attorney
30


SECTION 10.08
 
Table of Contents; Headings
30


SECTION 10.09
 
Restrictions on Disclosure
31


SECTION 10.10
 
No Partnership
32


SECTION 10.11
 
Nonpetition
32


SECTION 10.12
 
Concerning the Indenture Trustee and Security Trustee
32


SECTION 10.13
 
Amendments
32


SECTION 10.14
 
Asset Trustee Liability
33



Appendices
Appendix A        Definitions


Schedules
Schedule I        Account Information
Schedule II        Process Agent


Exhibits


Exhibit A        Form of Managed Group Member Supplement










ii


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------


Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


AMENDED AND RESTATED ADMINISTRATIVE AGENCY AGREEMENT (as amended, modified or
supplemented from time to time in accordance with the terms hereof, the
“Agreement”) dated as of March 3, 2020, among WILLIS ENGINE STRUCTURED TRUST V
(formerly known as Willis Engine Securitization Trust II) (“WEST”), a Delaware
statutory trust, WILLIS LEASE FINANCE CORPORATION, a Delaware corporation
(together with its successors and permitted assigns, the “Administrative Agent”
or “Willis”), DEUTSCHE BANK TRUST COMPANY AMERICAS, a New York banking
corporation, not in its individual capacity but solely as trustee under the
Indenture (the “Indenture Trustee”) and as security trustee (the “Security
Trustee”), and each Issuer Subsidiary signatory to this Agreement or that
becomes a party under Section 6.06 (collectively with WEST, the “Managed Group
Members”).
WHEREAS, WEST, the Administrative Agent, the Indenture Trustee and other Managed
Group Members set forth on the signature pages hereto entered into an
administrative agency agreement, dated as of September 17, 2012, pursuant to
which the Managed Group Members appointed the Administrative Agent, and the
Administrative Agent accepted such appointment (as amended, supplemented and
otherwise modified from time to time prior to the date hereof, the “Original
Administrative Agency Agreement”);


WHEREAS, in connection with the issuance of the Notes on the date hereof under
the Indenture, by this Agreement, the parties hereto desire to amend and restate
the Original Administrative Agency Agreement in its entirety as set forth
herein;
NOW, THEREFORE, for the consideration set forth herein and other good and
valuable consideration, the receipt of which is hereby acknowledged, the
Administrative Agent, the Indenture Trustee, the Security Trustee, WEST and each
other Managed Group Member agree as follows:


ARTICLE 1

DEFINITIONS
SECTION 1.01    Definitions. Capitalized terms used herein have the meanings
assigned thereto in Appendix A hereto. Unless otherwise defined herein, all
capitalized terms used but not defined herein have the meanings assigned to such
terms in the Indenture.
ARTICLE 2
APPOINTMENT; ADMINISTRATIVE SERVICES
SECTION 2.01    Appointment.   WEST and each other Managed Group Member hereby
appoints the Administrative Agent as the provider of the general services set
forth in Section 2.03, the accounting services set forth in Section 2.05 and the
additional administrative services set forth in Section 2.06 (together with the
Bank Account Management Services referred to in subsection (b) below, the
“Administrative Services”) to WEST and each other Managed Group Member on the
terms and subject to the conditions set forth in this Agreement.


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


(a)    WEST hereby directs the Indenture Trustee and the Security Trustee to
appoint, and the Indenture Trustee and the Security Trustee, on behalf of the
Secured Parties, hereby appoint, the Administrative Agent as the provider of the
bank account management and calculation services set forth in Section 2.04 and
in the Indenture (the “Bank Account Management Services”) and delegates to the
Administrative Agent its authority to administer the Accounts and to otherwise
perform the Bank Account Management Services on behalf of WEST and each other
Managed Group Member on the terms and subject to the conditions set forth in
this Agreement.
(b)    The Administrative Agent hereby accepts such appointments and agrees to
perform the Administrative Services on the terms and subject to the conditions
set forth in this Agreement.
(c)    The Administrative Services do not include any service or matter which is
the responsibility of the Servicer under the Servicing Agreement or the company
secretaries of WEST or any other Managed Group Member.
SECTION 2.02    Limitations.   The Administrative Agent agrees (with respect to
the Administrative Services agreed by it to be carried out hereunder) to perform
the Administrative Services in a manner that does not violate the terms of the
articles of incorporation, by-laws, trust agreements or similar constitutional
documents of WEST and each other Managed Group Member and all agreements to
which WEST or any other Managed Group Member is a party (including all Related
Documents), provided that copies of such documents and agreements have been
delivered or are otherwise available to the Administrative Agent and, without
prejudice to the foregoing, not to enter into, on behalf of WEST or any other
Managed Group Member, any commitments, loans or obligations or charge, mortgage,
pledge, encumber or otherwise restrict or dispose of the property or assets or
expend any funds of WEST or any other Managed Group Member save (i) as expressly
permitted by the terms of this Agreement or (ii) upon the express direction of
the Controlling Trustees, subject to the limitations in Section 2.02(b) hereof.
(a)    In connection with the performance of the Administrative Services and its
other obligations hereunder, the Administrative Agent shall (i) have no
responsibility for the failure of any other Person (other than any Person acting
as a delegate of the Administrative Agent under this Agreement pursuant to
Section 9.01 hereof) providing services directly to WEST and each other Managed
Group Member to perform its obligations to WEST and each other Managed Group
Member, (ii) in all cases be entitled to rely upon the instructions of WEST and
each other Managed Group Member with respect to any Administrative Services
other than the Bank Account Management Services or upon the instructions of the
Indenture Trustee or Security Trustee on behalf of WEST and each other Managed
Group Member with respect to any Bank Account Management Services, and upon
notices, reports or other communications made by any Person providing services
to WEST and each other Managed Group Member (other than any Affiliate of the
Administrative Agent) and shall not be responsible for the accuracy or
completeness of any such notices, reports or other communications except to the
extent that the Administrative Agent has actual notice of any matter to the
contrary and (iii) not be obligated to act in any manner which is reasonably
likely to (A) violate any Applicable Law, (B) lead to an investigation by any
Governmental Authority or




2


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


(C) expose the Administrative Agent to any liabilities for which, in the
Administrative Agent’s good faith opinion, adequate bond or indemnity has not
been provided.
(b)    Subject to the limitations set forth in Section 2.02(a), in connection
with the performance of the Administrative Services, the Administrative Agent is
expressly authorized by WEST and each other Managed Group Member, (i) to engage
in and conclude commercial negotiations with the Persons providing services to
WEST and each other Managed Group Member, including, without limitation, where
the context admits, the Servicer (unless the Servicer is Willis) and other
Persons performing similar services or advising WEST and each other Managed
Group Member (the “Service Providers”) and with their Representatives, and
(ii) after such consultation, if any, as the Administrative Agent deems
necessary under the circumstances, to act on behalf of WEST or such Managed
Group Member with regard to any and all matters requiring any action on the part
of the Administrative Agent under the Servicing Agreement. WEST and each other
Managed Group Member agrees that it will give the Administrative Agent, the
Servicer and the Indenture Trustee 60 days’ prior written notice of any
limitation or modification of the authority set forth in this Section 2.02(c).
(c)    The Administrative Agent may rely on the advice of any law firm,
accounting firm, risk management adviser, tax adviser, insurance adviser,
technical adviser, aircraft or aircraft engine appraiser or other professional
adviser appointed by WEST and any Person appointed in good faith by the
Administrative Agent and shall not be liable for any claim by WEST or any other
Managed Group Member to the extent that it was acting in good faith upon the
advice of any such Persons.
(d)    Notwithstanding the appointment of, and the delegation of authority and
responsibility to, the Administrative Agent hereunder, WEST and each other
Managed Group Member shall continue to have and exercise through its respective
Controlling Trustees real and effective control and management of all matters
related to its ongoing business operations, assets and liabilities, subject to
matters that are expressly the responsibility of the Administrative Agent in
accordance with the terms of this Agreement, and WEST and each other Managed
Group Member shall at all times conduct its separate ongoing business in such a
manner as the same shall at all times be readily identifiable from the separate
business of the Administrative Agent, and neither WEST nor any other Managed
Group Member is merely lending its name to decisions taken by others.
SECTION 2.03    General Services. The Administrative Agent hereby agrees to
perform and provide the following general services for WEST and each other
Managed Group Member and their respective governing body:
(a)    General Services. The Administrative Agent shall provide the following
general services:
(i)    Board papers; except in such instances in which such preparation and
distribution is required to be done by another party by Applicable Law,
preparation and distribution, at such time as shall be agreed with the
Administrative Agent, of draft trustees or board meeting agendas and any other
papers required in connection with such meetings;




3


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


(ii)    Books, records and filings; maintaining, or monitoring the maintenance
of, the books, records, registers and associated filings of WEST and each other
Managed Group Member, other than those required to be maintained by the Delaware
Trustee;
(iii)    General administrative assistance; providing any administrative
assistance reasonably necessary to assist WEST or any other Managed Group Member
in carrying out its obligations, including providing timely notice of decisions
to be made, or actions to be taken, under any of the Related Documents; provided
that if the obligations of WEST or any other Managed Group Member under any of
the Related Documents are only required upon receipt of notice to the
Administrative Agent, then the Administrative Agent shall provide such
administrative assistance only to the extent it has received such notice or is
otherwise aware of such obligations;
(iv)    Lease, sale and capital investment decisions; assisting WEST and each
other Managed Group Member in making its aircraft and aircraft engine lease,
sale and capital investment decisions in relation to aircraft and aircraft
engine leases and sales including to the extent (A) such assistance is not
contemplated to be provided by the Servicer pursuant to the Servicing Agreement
and (B) such decisions are not required by any Related Document or Applicable
Law to be made by the Controlling Trustees;
(v)    Professional advisors; procuring, when the Administrative Agent considers
in good faith that it is appropriate or necessary to do so, and coordinating the
advice of, legal counsel, accounting, tax and other professional advisers at the
expense of WEST or such other relevant Managed Group Member, to assist WEST or
such Managed Group Member in carrying out its obligations, and supervising, in
accordance with instructions from WEST or such Managed Group Member, such legal
counsel and other advisers;
(vi)    Appraisal services; as frequently as is necessary for WEST and each
other Managed Group Member to comply with its obligations under the Related
Documents, arranging for the appraisals to be made and providing the appraisals
to the relevant Service Providers;
(vii)    Servicer; providing assistance to the Servicer with respect to matters
for which such assistance is contemplated by the Servicing Agreement or is
reasonably necessary in order for the Servicer to perform its duties in
accordance with the Servicing Agreement; and
(viii)    Supervisory services; supervising outside counsel and other
professional advisers and coordinating legal and other professional advice
received by WEST and each other Managed Group Member other than with respect to
any service or matter which is the responsibility of the Servicer under the
Servicing Agreement; and
(ix)    International Registry: registrations and consents on behalf of the WEST
and the Managed Group Members with the International Registry contemplated by




4


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


Section 2.02 of Schedule 2.02(a) to the Servicing Agreement and/or Section 3.06
and/or Section 3.12 of the Security Trust Agreement, and in connection
therewith, acting as the International Registry administrator of WEST and,
except to the extent such function is performed by the Asset Trustee for the
relevant Asset Trust, each other Managed Group Member.
(x)    Website: to the extent WEST or any other Managed Group Member is required
to do so pursuant to Section 5.03(j) of an Indenture, maintaining or causing to
be maintained a password protected Internet website containing the information
described in Section 5.03(j) of the Indenture.
(b)    Monitoring Services. The Administrative Agent shall monitor the
performance of the other Service Providers and report on such performance to the
Controlling Trustees on a quarterly basis, including:
(i)    to the extent not provided for in the relevant agreement, assisting in
establishing standards for performance evaluation and compliance with the terms
of such agreement;
(ii)    assisting in evaluating the performance and compliance of each Service
Provider against its obligations under the relevant agreement or such standards
as are established pursuant to subsection Section 2.03(b)(i) above; and
(iii)    implementing any other request by WEST and each other Managed Group
Member to evaluate the performance of the Service Providers under the relevant
agreements with WEST and each other Managed Group Member, which shall be at the
expense of WEST and each other Managed Group Member, to the extent services are
required that are materially greater in scope than those being provided pursuant
to the express terms of this Agreement.
(c)    Rating Agency Services. To the extent that (x) the following services are
not provided by the other Service Providers, and (y) the relevant information is
provided to the Administrative Agent by WEST and each other Managed Group Member
or the Service Providers or is otherwise available to the Administrative Agent,
acting as liaison with the Rating Agencies with respect to the rating impact of
any decisions on behalf of WEST and each other Managed Group Member, the
Administrative Agent shall perform the following supplemental services:
(i)    Portfolio information; advising the Rating Agencies from time to time of
any material changes in the Portfolio, coordinating with WEST and each other
Managed Group Member and the Service Providers and providing the Rating Agencies
with such statistical and other information as they may from time to time
request (such information to be provided at the expense of WEST and each other
Managed Group Member to the extent that providing such information requires
services that are materially greater in scope than those being provided pursuant
to the express terms of this Agreement); and




5


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


(ii)    Notes information; providing the Rating Agencies with the Outstanding
Principal Balance of the Notes and loan-to-value ratios.
(d)    Documentation and Letters of Credit. To the extent that the following
services are not provided by the Servicer, providing assistance to WEST and each
other Managed Group Member in procuring Lessee consents, novations and other
documentation and in taking all other actions necessary in connection with the
reissue or amendment of letters of credit.
(e)    Closing Services. To the extent that the following services are not
provided by the Servicer, providing assistance to WEST and each other Managed
Group Member in (1) the re-lease and/or sale of the Assets, (2) the acquisition
of Replacement Assets and (3) financing transactions relating to WEST and each
other Managed Group Member after the Initial Closing Date, including:
(i)    Coordination; coordinating with the Service Providers, legal and other
professional advisers to monitor the protection of the interests and rights of
WEST and each other Managed Group Member, coordinating the execution of
documentation required at closings, and assisting in the management of the
closing process so that closings will occur on a timely basis;
(ii)    Closing support; providing qualified personnel to attend and provide
administrative support (including the preparation of any certificates required
pursuant to the Servicing Agreement) at the closings in connection with sales or
re-leases of the Assets and the acquisition of any Remaining Initial Assets
(including any Substitute Assets therefor) and any Replacement Assets, if
required (it being understood that the Administrative Agent will not be
obligated to provide legal counsel or legal or technical services to WEST and
each other Managed Group Member);
(iii)    Documentation support; providing all necessary administrative support
to complete any documentation and other related matters; and
(iv)    Appointments; appointing counsel and other appropriate professional
advisers to represent WEST and each other Managed Group Member in connection
with any such closings.
(f)    Filings and Reports. Based on information produced or provided to it, the
Administrative Agent shall cause all reports to be prepared, filed and/or
distributed by WEST or any other Managed Group Member or its governing bodies
with the assistance of outside counsel and auditors, if appropriate, including:
(i)    Investor reports; reports required or recommended to be distributed to
investors (including reports substantially in the form of Exhibit E-1 to the
Indenture, which shall be provided to the Indenture Trustee by the fifth
Business Day before any Payment Date or any other date for distribution of any
payments with respect to any Notes then Outstanding), and in connection
therewith, managing investor relations on behalf of WEST and each other Managed
Group Member with the assistance of outside counsel and




6


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


auditors, if appropriate, and preparing or arranging for the preparation and
distribution of such reports at the expense of WEST and each other Managed Group
Member; and
(ii)    Governmental reports; reports required to be filed with any Governmental
Authorities, and in connection therewith, preparing on behalf of WEST or any
other Managed Group Member or arranging for the preparation of and arranging for
the filing of any reports required to be filed with any other entity in order
for WEST or such Managed Group Member not to be in violation of Applicable Law
or any applicable covenants.
(g)    Amendments. The Administrative Agent shall provide the following services
with respect to amendments of the Related Documents and the Leases:
(i)    Related Documents; reporting on the substance of any proposed amendments
to any Related Documents;
(ii)    Execution and delivery of amendments; to the extent requested by WEST
and each other Managed Group Member or by the parties to Related Documents and
subject to approval by the appropriate Controlling Trustees, coordinating with
the legal counsel of WEST and each other Managed Group Member, the other parties
thereto and their counsel the preparation and execution of any amendments to the
Related Documents (other than amendments relating to the Assets or the Leases),
and providing assistance in the implementation of such amendments; and
(iii)    Lease amendments; to the extent reasonably requested by the Servicer,
coordinating and providing assistance on behalf of WEST and each other Managed
Group Member with such party and seeking to obtain appropriate approvals to take
any action which may be required to amend the terms of the Leases.
(h)    Lease Defaults. To the extent reasonably requested by the Servicer, the
Administrative Agent shall coordinate and provide assistance on behalf of WEST
and each other Managed Group Member with such party and outside counsel in a
Lessee default or repossession situation.
(i)    Payment of Bills. The Administrative Agent shall authorize payment of
bills and expenses (i) payable to legal and professional advisers authorized to
be engaged or consulted pursuant to this Agreement or (ii) approved by the
Controlling Trustees.
(j)    Servicing Agreement. The Administrative Agent shall provide assistance to
WEST with respect to matters for which action by WEST is required under the
Servicing Agreement or the Indenture, including such assistance that may be
necessary for WEST to:
(i)    comply with Sections 6.07, 7.05(a) and 7.06 of the Servicing Agreement;




7


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


(ii)    provide such instructions to the Servicer as the Servicer may require in
interpreting the Indenture and the Concentration Limits;
(iii)    direct the Servicer to amend the minimum hull and liability insurance
coverage amounts set forth in Section 5.03(f) of the Indenture;
(iv)    direct the Servicer as to whether settlement offers received by such
party with respect to claims for damage or loss in excess of $500,000 with
respect to an Asset are acceptable;
(v)    request periodic reports from the Servicer regarding insurance matters;
(vi)    provide the Servicer with such information as such party may reasonably
request in connection with the Concentration Limits and certify to such party
that proposed Asset-related transactions will not result in the violation of
such Concentration Limits;
(vii)    advise the Servicer as required by Schedule 2.02(a) to the Servicing
Agreement (“Schedule 2.02(a)”);
(viii)    direct the Servicer to arrange for the sale of an Asset and certify to
such party that such sale complies with the terms of the Indenture;
(ix)    make any discretionary decisions, judgments or assumptions necessary in
connection with the preparation of any projections, and provide the Servicer
with any written policies and guidelines that such party shall require in
connection with such preparation; and
(x)    request information and assistance from the Servicer in regard to
appraisals of Assets in accordance with Section 5.01 of Schedule 2.02(a).
(k)    Events of Default. The Administrative Agent shall inform the Controlling
Trustees as soon as is reasonably practicable if the Administrative Agent
believes that (i) net revenues generated by the Leases will be insufficient to
satisfy the payment obligations of WEST and each other Managed Group Member and
(ii) an Event of Default will result from such insufficiency, and advise the
Controlling Trustees as to any appropriate action to be taken (subject to the
provisions of the Related Documents) with respect to such insufficiency and
cause the actions directed by the Controlling Trustees to be implemented so as
to avoid an Event of Default, if it is possible to do so.
(l)    Letters of Credit. The Administrative Agent shall determine whether it is
necessary at any time that WEST make a drawing under any back-up letter of
credit of which WEST is the beneficiary in accordance with the applicable letter
of credit agreement and the terms of the Related Documents and, if so,
administer such drawing on WEST’s behalf.




8


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


SECTION 2.04    Bank Account Management and Calculation Services. The
Administrative Agent hereby agrees to perform and provide the following bank
account management and calculation services:
(a)    (1)    Operating Banks. The Operating Bank shall be the Indenture
Trustee, initially (as of the Initial Closing Date) Deutsche Bank Trust Company
Americas, and such other Eligible Institutions as WEST shall designate in
accordance with the requirements of the Indenture.
(i)    Maintenance of Accounts. The Administrative Agent shall maintain each of
the Accounts set forth on Schedule I hereto, in each case in the manner
described herein and in Section 3.01 of the Indenture. The Administrative Agent
shall take all actions necessary to establish, and shall establish, additional
or replacement Accounts from time to time as required by and in accordance with
the terms of Section 3.01 of the Indenture. In addition, the Administrative
Agent shall take all actions necessary to cause the Security Trustee to be
granted, to the extent possible and required under the terms of the Security
Trust Agreement and the Indenture, a security interest pursuant to Section 2.01
of the Security Trust Agreement in the interest of WEST and each other Managed
Group Member in the cash balances from time to time deposited in the Accounts.
(ii)    Successor Operating Bank. If any Operating Bank should change as a
result of (A) the resignation of the Indenture Trustee or replacement of the
Indenture Trustee by an Eligible Institution pursuant to the terms of the
Indenture or (B) such Operating Bank’s failure to meet the criteria necessary to
qualify as an Eligible Institution, the Administrative Agent, acting on behalf
of the Indenture Trustee, shall thereupon promptly establish replacement
Accounts as necessary at a successor Operating Bank and transfer the balance of
funds in each Account then maintained at the former Operating Bank to such
successor Operating Bank.
(b)    Description of Accounts. (1) Accounts. The Administrative Agent shall
maintain at an Operating Bank in the name of WEST or the applicable Managed
Group Member and pledged to the Security Trustee pursuant to the Security Trust
Agreement the following Accounts:
(A)    the Collections Account in accordance with Section 3.01(c) of the
Indenture;
(B)    the Lessee Funded Account in accordance with Section 3.01(d) of the
Indenture;
(C)    the Security Deposit Account in accordance with Section 3.01(e) of the
Indenture;
(D)    the Expense Account in accordance with Section 3.01(f) of the Indenture;




9


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


(E)    a Series Account for each of the Series A Notes, the Series B Notes and
the Series C Notes, each in accordance with Section 3.01(g) of the Indenture;
(F)    the Asset Purchase Account in accordance with Section 3.01(h) of the
Indenture;
(G)    the Asset Replacement Account in accordance with Section 3.01(i) of the
Indenture;
(H)    the Liquidity Facility Reserve Account in accordance with Section 3.01(j)
of the Indenture;
(I)    the Initial Liquidity Payment Account in accordance with Section 3.01(k)
of the Indenture;
(J)    the Asset Disposition Contribution Account in accordance with
Section 3.01(r) of the Indenture;
(K)    the Hedge Termination Payment Account in accordance with Section 3.01(t)
of the Indenture;
(L)    the Maintenance Reserve Account in accordance with Section 3.01(p) of the
Indenture;
(M)    the DSCR Cash Trap Account in accordance with Section 3.01(s) of the
Indenture;
(N)    the Lessor Accounts in accordance with Section 3.01(l) of the Indenture;
(O)    the Defeasance/Redemption Account in accordance with Section 3.01(m) of
the Indenture; and
(P)    the Refinancing Account in accordance with Section 3.01(n) of the
Indenture.
(ii)    Bank Account Statements. The Administrative Agent shall take all
necessary steps to ensure that the Indenture Trustee, as an Operating Bank, and
each Operating Bank at which an Account is located shall furnish as of the close
of business on each Calculation Date a statement providing the then current
Balance of each applicable Account to the Indenture Trustee, WEST or the
Servicer.
(iii)    Maintaining the Accounts. So long as any Secured Obligations (as
defined in the Security Trust Agreement) remain Outstanding:




10


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


(A)    To the extent required by the Security Trust Agreement and the Indenture,
the Administrative Agent shall maintain, or cause to be maintained, each Account
in the name of the related Grantor (as defined in the Security Trust Agreement)
only with a bank (an “Account Bank”) that has entered into a letter agreement in
substantially the form of Exhibit C to the Security Trust Agreement (or made
such other arrangements as are acceptable to the Administrative Agent and the
Security Trustee as contemplated by Section 3.03(b)(ii) of the Security Trust
Agreement) with such Grantor and the Security Trustee (an “Account Letter”).
(B)    The Administrative Agent shall promptly instruct each Person obligated at
any time to make any payment to any Grantor for any reason (an “Obligor”) to
make such payment to an Account meeting the requirements of
clause 2.04(b)(iii)(A) above.
(C)    Upon the termination of any Account Letter or other arrangement with
respect to the maintenance of an Account by any Grantor or any Account Bank, the
Administrative Agent shall immediately notify all Obligors (as defined in the
Security Trust Agreement) that were making payments to such Account to make all
future payments to another Account meeting the requirements of clause (A) above.
(c)    Calculations. Pursuant to Section 3.07 of the Indenture, the
Administrative Agent shall, at the times and in the manner set forth therein,
determine or calculate each of the amounts required to be determined or
calculated by it pursuant to Section 3.07 of the Indenture.
(d)    Withdrawals and Transfers. The Administrative Agent shall direct the
Operating Bank in writing to make the following withdrawals and transfers in
accordance with the terms of the Indenture:
(i)    Closing Date Deposits, Withdrawals and Transfers. On the Initial Closing
Date and each other Closing Date, as applicable, the Administrative Agent shall
make each of the transfers described in Sections 3.03 and 3.08 of the Indenture,
as applicable, in accordance therewith and the relevant clauses in Section 3.01
of the Indenture, as applicable.
(ii)    Interim Deposits and Withdrawals. From time to time, the Administrative
Agent shall make the withdrawals, deposits and transfers provided for in
Sections 3.04, 3.05 and 3.06 of the Indenture, as applicable, in accordance with
such respective Section and the relevant clauses in Section 3.01 of the
Indenture, as applicable.
(iii)    Payment Date Withdrawals and Transfers. On each Payment Date and each
Delivery Date, as applicable, the Administrative Agent shall instruct the
Indenture Trustee to make the withdrawals and transfers provided for in
Sections 3.08 and 3.09 of the Indenture in accordance with such respective
Section and the relevant clauses in Section 3.01 of the Indenture, as
applicable.




11


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


(iv)    Defeasance/Redemption Transfers. The Administrative Agent shall transfer
from time to time amounts on deposit in the Redemption Account or Refinancing
Account, as applicable, to the Series Account in connection with either the
redemption or refinancing of Notes in accordance with the relevant clauses in
Sections 3.01 and 3.11 of the Indenture or the exercise of the defeasance
provisions set forth in Article XI of the Indenture.
(v)    Currency Conversions. If and to the extent that WEST incurs any payment
obligation or other cost in a currency other than U.S. dollars, the
Administrative Agent shall, to the extent practicable, convert U.S. dollars into
such other currency at the then prevailing market rate as necessary to discharge
such payment obligations or costs, at the expense of WEST in accordance with
Section 12.07 of the Indenture.
(e)    Ratings and the Accounts. Each Account shall at all times be maintained
at an Operating Bank or another Eligible Institution selected by the
Administrative Agent to the extent required by and in accordance with the
Security Trust Agreement and the Indenture.
(f)    Records. The Administrative Agent shall provide such information relating
to the Accounts to the Indenture Trustee or the Rating Agencies as any of them
may reasonably request from time to time.
(g)    Reports. The Administrative Agent shall provide the reports and other
information required to be provided by it pursuant to Section 2.14 of the
Indenture, together with copies of such additional reports or other information
as the Indenture Trustee may reasonably request, all in accordance with the
terms of the Indenture.
(h)    Investment Directions. In relation only to subsidiaries which are
incorporated outside of Ireland, upon written instructions from WEST, the
Administrative Agent shall provide the directions to the Operating Bank to
invest the funds on deposit in the Accounts in Permitted Account Investments as
contemplated by Section 3.02 of the Indenture.
SECTION 2.05    Accounting Services. The Administrative Agent hereby agrees to
perform and provide the following accounting services:
(a)    Budgeting Process. The Administrative Agent shall, in accordance with the
procedures, policies and guidelines described below and on the basis of
information generated by the Administrative Agent and information provided by
the Service Providers and WEST and each other Managed Group Member:
(i)    by the November 30 immediately preceding each One Year Period, prepare
and deliver to the Servicer and WEST a proposed Operating Budget and a proposed
Asset Expenses Budget for such One Year Period, together with reasonably
detailed supporting information and the assumptions underlying such proposed
Operating Budget and Asset Expenses Budget, to be based, in part, on the
information provided by the Servicer pursuant to Section 7.05(b) of the
Servicing Agreement (with the first such delivery being due by November 30, 2020
in respect of the One Year Period ending December 31, 2021);




12


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


(ii)    on behalf of WEST and each other Managed Group Member, consult with the
Servicer to agree on a final Operating Budget and a final Asset Expenses Budget
for such One Year Period; and
(iii)    submit to WEST for approval and delivery to the Servicer by the
December 20 immediately preceding such One Year Period, a final Operating Budget
and a final Asset Expenses Budget for such One Year Period (with the first such
delivery being due by December 20, 2020 in respect of the One Year Period ending
December 31, 2021).
(b)    Management Accounts and Financial Statements. The Administrative Agent
shall, in accordance with the procedures, policies and guidelines described
below and on the basis of information generated by the Administrative Agent and
information provided by the Service Providers, WEST and each other Managed Group
Member:
(i)    establish an accounting system and maintain the accounting ledgers of and
for WEST and each other Managed Group Member in accordance with GAAP, unless
otherwise required by Applicable Law and specified by the Controlling Trustees
(collectively, the “Ledgers”);
(ii)    prepare and deliver (within 40 days after the end of the relevant
Quarter or, if the end of such Quarter coincides with the end of a Year, within
75 days after the end of such Year), with respect to WEST and each other Managed
Group Member, on a consolidated basis, a draft balance sheet and draft statement
of changes in shareholders’ equity or residual trust interest as of the end of
each Quarter and Year, as applicable, and draft statements of income and cash
flows for each such Quarter and Year, as applicable (the “Consolidated Quarterly
Draft Accounts”);
(iii)    to the extent required by Applicable Law, prepare and deliver (within
60 days after the end of the relevant Quarter or, if the end of such Quarter
coincides with the end of a Year, within 120 days after the end of such Year),
with respect to WEST and each other Managed Group Member on a combined basis and
such of WEST and each other Managed Group Member as are specified by the
Controlling Trustees in a written schedule provided to the Administrative Agent
(which schedule may be updated by the Controlling Trustees to the Administrative
Agent delivered at least 30 days prior to the commencement of the relevant
Quarter), on a consolidating company-by-company basis, a draft balance sheet and
statement of changes in shareholders’ equity or residual trust interest as of
the end of each Quarter and Year, as applicable, with respect to WEST or such
Managed Group Member and draft statements of income and cash flows for such
Quarter and Year, as applicable (together with the Consolidated Quarterly Draft
Accounts, the “Draft Accounts”);
(iv)    arrange and manage the quarterly review of the Draft Accounts by the
auditors of WEST and each other Managed Group Member;
(v)    arrange for, coordinate with and assist the auditors of WEST and each
other Managed Group Member in preparing annual audits;




13


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


(vi)    prepare or arrange for the preparation of and arrange for the filing of
the tax returns of WEST and each other Managed Group Member in conjunction with
tax advisers of WEST and each other Managed Group Member after submission to the
Controlling Trustees to the extent required by the Controlling Trustees or
Applicable Law;
(vii)    liaise with the Servicer for the purpose of preparing the monthly
reports in accordance with Sections 8.01 and 8.02 of Schedule 2.02(a) of the
Servicing Agreement; and
(viii)    compare the expected cash flows of WEST and each other Managed Group
Member and the Budgets to actual results;
provided, however, that WEST and each other Managed Group Member shall retain
responsibility for the Ledgers and Draft Accounts, including all discretionary
decisions and judgments relating to the preparation and maintenance thereof, and
WEST and each other Managed Group Member shall retain responsibility for its
financial statements.
(c)    Accounting Standards. The Administrative Agent shall prepare the Draft
Accounts in accordance with GAAP unless otherwise required by Applicable Law and
specified by the Controlling Trustees. In connection with the preparation of the
Consolidated Quarterly Draft Accounts, the Controlling Trustees will provide to
the Administrative Agent, at such times as the Administrative Agent may require,
a review report (as defined by the Statements on Standards for Accounting and
Review Services issued by the American Institute of Certified Public
Accountants) of the independent public accountants of WEST and each other
Managed Group Member with respect to the financial statements of WEST and each
other Managed Group Member for, or as of the end of, such Quarter, including in
such report such accountants’ statement that, based on its review of such
financial statements, it is not aware of any material modifications that should
be made to such financial statements in order for them to be in conformity with
GAAP or other applicable accounting principles; provided, however, that, with
respect to such financial statements for, or as of the end of, any Quarter
(other than the last Quarter of any Year), in the event that WEST and each other
Managed Group Member do not include (or cause to be included) any material
disclosure required by GAAP or other applicable accounting principles to be
included within footnotes to such financial statements, such review report may
be qualified solely by stating that the only modification that should be made to
such financial statements in order for them to be in conformity with GAAP or
other applicable accounting principles is the inclusion of such disclosure;
provided further, however, that such qualification may not relate to any
footnote to such financial statements.
(d)    Guidelines for Draft Accounts. The Administrative Agent shall be entitled
to request instructions from the Controlling Trustees as to general guidelines
or principles to be followed in preparing Draft Accounts and as to amending or
supplementing any such guidelines or principles.
SECTION 2.06    Additional Administrative Services. The Administrative Agent
will provide additional Administrative Services, including (a) providing
assistance in the issuance of any Additional Notes, (b) undertaking efforts to
procure that WEST and each other Managed Group




14


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


Member that is a “foreign entity” within the meaning of Treasury regulation
section 1.1473-1(e) shall (1) be a deemed-compliant foreign financial
institution or a passive non-financial foreign entity (as such terms are defined
under FATCA) and have identified, and obtained any required documentation and
information from, its substantial U.S. owners (as such term is defined under
FATCA) to the extent required under FATCA and (2) to the extent required by
FATCA, taking into account the provisions of any applicable intergovernmental
agreement, shall have appointed a FATCA Responsible Officer to supervise its
compliance with FATCA, and (c) undertaking efforts to avoid any adverse change
in the tax status of WEST or any other Managed Group Member. In addition, upon a
request by WEST or any other Managed Group Member, the Administrative Agent will
take such other actions as may be appropriate to facilitate the business
operations of WEST or such Managed Group Member and assist the Controlling
Trustees in carrying out their obligations; provided, however, that the
Administrative Agent will not be obligated or permitted to take any action that
might reasonably be expected to result in the business of WEST or such Managed
Group Member ceasing to be separate and readily identifiable from, and
independent of, the Administrative Agent and any of its Affiliates.
SECTION 2.07    Replacement Asset. In the event that WEST and each other Managed
Group Member shall acquire any Replacement Assets and notwithstanding that WEST
and each other Managed Group Member may retain different Service Providers for
such Replacement Assets, the Administrative Agent hereby agrees to provide the
Administrative Services specified herein with respect to all such Replacement
Assets.
SECTION 2.08    New Subsidiaries. The Administrative Agent shall be responsible
for coordinating with outside legal counsel, auditors, tax advisers and other
professional advisers with respect to all corporate and administrative matters
relating to the formation, operation, corporate affairs and related matters with
respect to all Subsidiaries which are or may become a Managed Group Member,
including identifying such outside advisers, a potential company secretary and
candidates for trustee to the extent necessary, and shall be permitted to incur
expenses in respect of such Subsidiaries without the consent of WEST and each
other Managed Group Member up to such aggregate amount as shall be authorized
from time to time by the Controlling Trustees. To the extent that the
Administrative Agent shall deem it necessary or desirable in order for WEST and
each other Managed Group Member to carry on its business, the Administrative
Agent shall have the authority to assist in the formation of new Subsidiaries of
WEST and to select any director for appointment to any such Subsidiary without
the consent of WEST or another Managed Group Member; provided that if so
appointed by the Administrative Agent without consent, then such directors shall
be the Controlling Trustees, including the Independent Controlling Trustee, of
WEST then in office unless otherwise required by applicable local law mandating
a particular citizenship or residency for directors. The Administrative Agent
and its personnel may act as company secretary for any such Subsidiary. The
Administrative Agent shall not be required to perform any services under this
Section 2.08 (a) which would cause it to be in breach of The Criminal Justice
(Money Laundering and Terrorist Financing) Act 2010 of Ireland, or (b) until it
has obtained the requisite authorization from the Irish Minister for Justice and
Law Reform.
SECTION 2.09    Responsibility of WEST and each other Managed Group Member.  The
obligations of the Administrative Agent hereunder are limited to those matters
that are expressly




15


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


the responsibility of the Administrative Agent in accordance with the terms of
this Agreement. Notwithstanding the appointment of the Administrative Agent to
perform the Administrative Services, WEST and each other Managed Group Member
shall remain responsible for all matters and decisions related to its business,
operations, assets and liabilities.
(a)    Without derogating from the authority and responsibility of the
Administrative Agent with respect to the performance of certain of the
Administrative Services as set forth in this Agreement, it is hereby expressly
agreed and acknowledged that the Administrative Agent is not authorized or
empowered to make or enter into any agreement, contract or other legally binding
arrangement, in respect of or relating to the business or affairs of WEST or any
other Managed Group Member, or pledge the credit of, incur any indebtedness on
behalf of or expend any funds of WEST or any other Managed Group Member other
than as expressly permitted in accordance with the terms of this Agreement, all
such authority and power being reserved to WEST, the appropriate Managed Group
Member or the Indenture Trustee, as the case may be.
ARTICLE 3
STANDARD OF PERFORMANCE; LIABILITY AND INDEMNITY
SECTION 3.01    Standard of Performance. The Administrative Agent will devote
the same amount of time, attention and resources to and will be required to
exercise the same level of skill, care and diligence in the performance of its
services as it would if it were administering such services on its own behalf
(the “Standard of Performance”).
SECTION 3.02    Conflicts of Interest. WEST and each other Managed Group Member
acknowledge and agree that (i) in addition to the Administrative Services under
this Agreement, the Administrative Agent may provide, and shall be entitled to
provide, from time to time, the administrative services for itself or its
Affiliates (other than WEST and each other Managed Group Member) (“Other
Administrative Services”); (ii) in addition to the Administrative Services and
Other Administrative Services, the Administrative Agent shall, and shall be
entitled to, carry on its commercial businesses, including the financing,
purchase or other acquisition, leasing and sale of Assets; (iii) notwithstanding
Section 3.02(b) below, in the course of conducting such activities, the
Administrative Agent may from time to time have conflicts of interest in
performing its duties on behalf of the various entities to whom it provides the
administrative or management services; and (iv) the Controlling Trustees of WEST
have approved the transactions contemplated by this Agreement and desire that
such transactions be consummated and, in giving such approval, the Controlling
Trustees of WEST have expressly recognized that such conflicts of interest may
arise and that when such conflicts of interest arise the Administrative Agent
shall perform the Administrative Services in accordance with the Standard of
Performance and the Administrative Agent Conflicts Standard set forth in Section
3.02(b).
(a)    If conflicts of interest arise regarding any Administrative Service, on
the one hand, and any Other Administrative Service, on the other hand, the
Administrative Agent shall promptly notify WEST. The Administrative Agent shall
perform the Administrative Services in good faith and the Administrative Agent
shall not discriminate between such Administrative Service and such Other
Administrative Service on an unreasonable basis (the standard set forth in this




16


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


Section 3.02(b) shall be referred to collectively as the “Administrative Agent
Conflicts Standard”).
SECTION 3.03    Liability and Indemnity. The Administrative Agent shall not be
liable for any losses or Taxes to or of, or payable by, WEST or any other
Managed Group Member (excluding any Asset Trustee) at any time from any cause
whatsoever or any losses or Taxes directly or indirectly arising out of or in
connection with or related to the performance by the Administrative Agent of
this Agreement unless such losses or Taxes are the result of the Administrative
Agent’s own willful misconduct, negligence, deceit or fraud or that of any of
its directors, officers, agents or employees, as the case may be.
(a)    Notwithstanding anything to the contrary set forth in any other agreement
to which WEST or any other Managed Group Member is a party, WEST and each other
Managed Group Member (excluding any Asset Trustee) do hereby assume liability
for and do hereby agree to indemnify, reimburse and hold harmless on an
After-Tax Basis the Administrative Agent, its directors, officers, employees and
agents and each of them from any and all losses, to the extent that the losses
exceed recoveries under insurance policies maintained by WEST or the Servicer,
or Taxes that may be imposed on, incurred by or asserted against any of them
arising out of, in connection with or related to the Administrative Agent’s
performance under this Agreement (including any losses or Taxes incurred by the
Administrative Agent as a result of indemnifying any Person to whom it shall
have delegated its obligations hereunder in accordance with Section 9.01, but
only to the extent the Administrative Agent would have been indemnified had it
performed such obligations), except as a result of the willful misconduct,
deceit, gross negligence or fraud of the Administrative Agent or any of its
directors, officers, employees or agents. This indemnity shall not apply to:
(i)    Taxes imposed on net income by the revenue authorities of the United
States or the State of California in respect of any payment by WEST or any other
Managed Group Member to the Administrative Agent due to the performance of the
Administrative Services; or
(ii)    Taxes imposed on net income of the Administrative Agent by any
Government Authority other than the revenue authorities of the United States or
the State of California to the extent such Taxes would not have been imposed in
the absence of any connection of the Administrative Agent with such jurisdiction
imposing such Taxes other than any connection that results from the performance
by the Administrative Agent of its obligations under this Agreement.
This indemnity shall expressly inure to the benefit of any director, officer,
agent or employee of the Administrative Agent now existing or in the future and
to the benefit of any successor of the Administrative Agent and shall survive
the expiration of this Agreement.
(b)    The Administrative Agent agrees to indemnify, reimburse and hold harmless
on an After-Tax Basis WEST and each other Managed Group Member and its
respective trustees, directors and agents for any losses whatsoever which they
or any of them may incur or be subject to in consequence of the performance of
the Administrative Services or any breach of the terms of




17


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


this Agreement by the Administrative Agent, but only to the extent such losses
arise due to the willful misconduct, negligence, deceit or fraud of the
Administrative Agent or any of its directors, officers or employees, as the case
may be; provided, however, that this indemnity shall not apply and the
Administrative Agent shall have no liability in respect of losses to the extent
that they arise from (i) the willful misconduct, negligence, deceit or fraud of
WEST or any other Managed Group Member or their respective directors, trustees
or agents, (ii) any breach by the Administrative Agent of its obligations under
this Agreement to the extent such breach is a result of a Service Provider’s
failure to perform its obligations to WEST and each other Managed Group Member
or a failure by WEST and each other Managed Group Member to comply with their
obligations under this Agreement, (iii) any action that WEST and each other
Managed Group Member require the Administrative Agent to take pursuant to a
direction but only to the extent that the Administrative Agent takes such action
in accordance with such direction and in accordance with the provisions hereof
or (iv) a refusal by WEST and each other Managed Group Member to take action
upon a recommendation made in good faith by the Administrative Agent in
accordance with the terms hereof.
(c)    The Administrative Agent, WEST and each other Managed Group Member and
the Indenture Trustee acknowledge and agree that the terms of this Agreement
contemplate that the Administrative Agent shall receive the Relevant Information
in order for the Administrative Agent to make required credit and debit entries
and to make the calculations and supply the information and reports required
herein, and that the Administrative Agent will do the foregoing to the extent
such information is so provided by such relevant parties and on the basis of
such information, without undertaking any independent verification or
recalculation of such information.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES
SECTION 4.01    Representations and Warranties by Administrative Agent. The
Administrative Agent represents and warrants to WEST and each other Managed
Group Member as follows:
(a)    The Administrative Agent has all requisite power and authority to execute
this Agreement and to perform its obligations under this Agreement. All
corporate acts and other proceedings required to be taken by the Administrative
Agent to authorize the execution and delivery of this Agreement and the
performance of its obligations contemplated under this Agreement have been duly
and properly taken.
(b)    This Agreement has been duly executed and delivered by the Administrative
Agent and is a legal, valid and binding obligation of the Administrative Agent
enforceable against it in accordance with its terms, except as may be limited by
bankruptcy, insolvency, reorganization or other laws of general application
affecting the enforcement of creditors’ rights or by general principles of
equity.
(c)    Neither the execution and delivery of this Agreement by the
Administrative Agent nor the performance by the Administrative Agent of any of
its obligations under this




18


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


Agreement will (i) violate any provision of the constituent documents of the
Administrative Agent, (ii) violate any order, writ, injunction, judgment or
decree applicable to the Administrative Agent or any of its property or assets,
(iii) violate in any material respect any Applicable Law, or (iv) result in any
conflict with, breach of or default (or give rise to any right of termination,
cancellation or acceleration) under, any of the terms, conditions or provisions
of any material note, bond, mortgage, indenture, warrant or other similar
instrument or any material license, permit, agreement or other obligation to
which the Administrative Agent is a party or by which the Administrative Agent
or any of its properties or assets may be bound.
ARTICLE 5
ADMINISTRATIVE AGENT UNDERTAKINGS
SECTION 5.01    Administrative Agent Undertakings. The Administrative Agent
hereby covenants with WEST and each other Managed Group Member that, during the
term of this Agreement, it will conduct its business such that it is a separate
and readily identifiable business from, and independent of, WEST and each other
Managed Group Member and further covenants as follows (it being understood that
these covenants shall not prevent the Administrative Agent or any of its
Affiliates from publishing financial statements that are consolidated with those
of WEST or any other Managed Group Member, if to do so is required by Applicable
Law or GAAP, and that the Administrative Agent and any of its Affiliates and
WEST or any other Managed Group Member may file a consolidated, combined or
unitary tax return for United States federal, state and local and foreign income
tax purposes:
(a)    if the Administrative Agent receives any money whatsoever, which money
belongs to WEST or any other Managed Group Member or the Indenture Trustee or is
to be paid to WEST or any other Managed Group Member or the Indenture Trustee or
into any account pursuant to any Related Document or otherwise, it will hold
such money in trust for WEST or such Managed Group Member or the Indenture
Trustee, as the case may be, and shall keep such money separate from all other
money belonging to the Administrative Agent and shall as promptly as practicable
thereafter pay the same into the relevant account in accordance with the terms
of the Indenture without exercising any right of setoff;
(b)    it will perform all of its obligations set forth in the Indenture and the
other Related Documents and it will comply with any proper directions, orders
and instructions which WEST or any other Managed Group Member or the Indenture
Trustee may from time to time give to it in accordance with the provisions of
this Agreement and the Indenture; provided that to the extent any conflicts
arise between instructions received from WEST or a Managed Group Member and the
Indenture Trustee or the Security Trustee, the Administrative Agent shall comply
with the instructions of WEST or such Managed Group Member, unless such
instructions relate to the Bank Account Management Services described in Section
2.04 and then in such case the Administrative Agent shall comply only with the
instructions of the Indenture Trustee or the Security Trustee, as applicable;
(c)    it will not knowingly fail to comply with any legal requirements in the
performance of the Administrative Services;




19


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


(d)    it will make all payments required to be made by it at any time and from
time to time pursuant to this Agreement on the required date for payment thereof
and shall turn over any amounts owed to the Indenture Trustee, WEST or any other
Managed Group Member or the Indenture Trustee without set-off or counterclaim;
(e)    it will not take any steps for the purpose of procuring the appointment
of any administrative receiver, examiner or the making of an administrative or
examinership order or for instituting any bankruptcy, reorganization,
arrangement, insolvency, winding up, liquidation, composition or any like
proceedings under the laws of any jurisdiction in respect of WEST or any other
Managed Group Member or in respect of any of their respective liabilities,
including, without limitation, as a result of any claim or interest of the
Administrative Agent or any of its Affiliates;
(f)    it will cooperate with WEST and each other Managed Group Member and its
respective trustees, directors and agents and the Indenture Trustee, including
by providing such information as may reasonably be requested, to permit WEST and
each other Managed Group Member or their authorized agents to monitor the
Administrative Agent’s compliance with its obligations under this Agreement;
(g)    it will observe all corporate formalities necessary to remain a legal
entity separate and distinct from, and independent of, WEST and each other
Managed Group Member;
(h)    it will maintain its assets and liabilities separate and distinct from
WEST and each other Managed Group Member;
(i)    it will maintain records, books, accounts and minutes separate from those
of WEST and each other Managed Group Member;
(j)    it will pay its obligations in the ordinary course of its business as a
legal entity separate from WEST and each other Managed Group Member;
(k)    it will keep its funds separate and distinct from the funds of WEST and
each other Managed Group Member, and it will receive, deposit, withdraw and
disburse such funds separately from the funds of WEST and each other Managed
Group Member;
(l)    it will conduct its business in its own name, and not in the name of WEST
or any other Managed Group Member;
(m)    it will not pay or become liable for any debt of WEST or any other
Managed Group Member, other than to make payments in the form of indemnity as
required by the express terms of this Agreement;
(n)    it will not hold out that it is a division of WEST or any other Managed
Group Member or that WEST or any other Managed Group Member is a division of it;
(o)    it will not induce any third party to rely on the creditworthiness of
WEST or any other Managed Group Member in order that such third party will be
induced to contract with it;




20


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


(p)    it will not enter into any agreements between it and WEST or any other
Managed Group Member that are more favorable to either party than agreements
that the parties would have been able to enter into at such time on an
arm’s-length basis with a non-affiliated third party, other than any Related
Documents in effect on the date hereof (it being understood that the parties
hereto do not intend by this covenant to ratify any self-dealing transactions);
and
(q)    it will (i) forward promptly to the Servicer a copy of any material
communication received from any Person in relation to any Lease or Asset;
(ii) grant such access to the Servicer to its books of account, documents and
other records and to U.S. employees to the extent that the same relate to the
obligations of the Administrative Agent hereunder; provided, however, that the
Servicer shall not have access to the minutes of the Administrative Agent’s
board meetings or to any privileged, confidential or proprietary information or
materials (except to the extent that such information or materials are generated
by the Administrative Agent in the course of the performance of its obligations
hereunder); and (iii) execute and deliver such documents and do such acts and
things as the Servicer may reasonably request in order to effect the purposes of
the Servicing Agreement.
ARTICLE 6
UNDERTAKINGS OF ISSUER GROUP
SECTION 6.01    Cooperation. WEST and each other Managed Group Member shall use
commercially reasonable efforts to cause any Service Provider to, at all times
cooperate with the Administrative Agent to enable the Administrative Agent to
provide the Administrative Services, including providing the Administrative
Agent with all powers of attorney as may be reasonably necessary or appropriate
for the Administrative Agent to perform the Administrative Services in
accordance with this Agreement.
SECTION 6.02    Information. WEST will provide the Administrative Agent with the
following information in respect of itself and each Managed Group Member:
(a)    copies of all Related Documents, including the articles of incorporation,
by-laws, trust agreements (or equivalent documents) of WEST and each other
Managed Group Member, and copies of all books and records maintained on behalf
of WEST and each such Managed Group Member;
(b)    details of all bank accounts and bank mandates maintained by WEST or any
other Managed Group Member;
(c)    names of and contact information with respect to the controlling trustees
or board members for WEST and each other Managed Group Member;
(d)    such other information as is necessary to the Administrative Agent’s
performance of the Administrative Services; and




21


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


(e)    a copy of any information provided to WEST and each other Managed Group
Member pursuant to the Servicing Agreement;
provided that such information as is referred to in this Section 6.02 (with the
exception of paragraphs (d) and (e)) shall be provided to the Administrative
Agent upon execution of this Agreement and, in respect of any amendment or
changes to the information provided to the Administrative Agent upon execution
of this Agreement, promptly following the effectiveness of such amendments or
changes.
SECTION 6.03    Scope of Services. WEST or any other Managed Group Member shall
consult with the Administrative Agent and obtain its express written consent
prior to entering into any agreement, amendment or other modification of any
Lease or taking any other action that has the effect of increasing in any
material respect the scope, nature or level of the Administrative Services to be
provided under this Agreement. The Administrative Agent shall not be obligated
to perform the affected Administrative Services to the extent of such increase
unless and until the Administrative Agent and WEST and each other Managed Group
Member shall agree on the terms of such increased Administrative Services (it
being understood that (i) the Administrative Agent shall have no liability to
WEST or any other Managed Group Member directly or indirectly arising out of, in
connection with or related to the Administrative Agent’s failure to perform such
increased Administrative Services prior to any such agreement and (ii) WEST and
each other Managed Group Member shall not be permitted to engage another Person
to perform the affected Administrative Services without the prior written
consent of the Administrative Agent unless the Administrative Agent has
indicated it is unable or unwilling to act in respect of the affected
Administrative Service or the Administrative Agent requires payment of more than
reasonable additional compensation for such additional Administrative Services).
(a)    In the event that WEST and each other Managed Group Member shall acquire
Replacement Assets, WEST and each other Managed Group Member shall so notify the
Administrative Agent and the Administrative Agent shall be obligated to provide
the Administrative Services with respect to such Replacement Assets in
accordance with Section 2.06 hereof.
SECTION 6.04    Ratification. WEST and each other Managed Group Member hereby
ratifies and confirms and agrees to ratify and confirm (and shall furnish
written evidence thereof upon request of the Administrative Agent) any act or
omission by the Administrative Agent in accordance with this Agreement in the
exercise of any of the powers or authorities conferred upon the Administrative
Agent under the terms of this Agreement, it being expressly understood and
agreed that none of the foregoing shall have any obligation to ratify and
confirm, and expressly does not ratify and confirm, any act or omission of the
Administrative Agent in violation of this Agreement, the Standard of Performance
or for which the Administrative Agent is obligated to indemnify WEST or any
other Managed Group Member under Article III hereof.
SECTION 6.05    Covenants. WEST and each other Managed Group Member covenants
with the Administrative Agent that it, during the term of this Agreement, will
conduct its business such that it is a separate and readily identifiable
business from, and independent of, the Administrative Agent and any of its
Affiliates and further covenants as follows:




22


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


(a)    it will observe all corporate formalities necessary to remain a legal
entity separate and distinct from, and independent of, the Administrative Agent
and any of its subsidiaries;
(b)    it will maintain its assets and liabilities separate and distinct from
those of the Administrative Agent;
(c)    it will maintain records, books, accounts, and minutes separate from
those of the Administrative Agent;
(d)    it will pay its obligations in the ordinary course of business as a legal
entity separate from the Administrative Agent;
(e)    it will keep its funds separate and distinct from any funds of the
Administrative Agent, and will receive, deposit, withdraw and disburse such
funds separately from any funds of the Administrative Agent;
(f)    it will conduct its business in its own name, and not in the name of the
Administrative Agent;
(g)    it will not agree to pay or become liable for any debt of the
Administrative Agent, other than to make payments in the form of indemnity as
required by the express terms of this Agreement;
(h)    it will not hold out that it is a division of the Administrative Agent,
or that the Administrative Agent is a division of it;
(i)    it will not induce any third party to rely on the creditworthiness of the
Administrative Agent in order that such third party will be induced to contract
with it;
(j)    it will not enter into any transactions between it and the Administrative
Agent that are more favorable to either party than transactions that the parties
would have been able to enter into at such time on an arm’s-length basis with a
non-affiliated third party, other than any agreements in effect on the date
hereof (it being understood that the parties hereto do not intend by this
covenant to ratify any self-dealing transactions);
(k)    it will observe all corporate or other procedures required under
Applicable Law and under its organizational documents; and
(l)    it will observe all corporate formalities necessary to keep its business
separate and readily identifiable from, and independent of, each other Managed
Group Member, including keeping the funds, assets and liabilities of WEST and
each other Managed Group Member separate and distinct from those of each other
Managed Group Member and by maintaining separate records, books, accounts and
minutes for WEST and each other Managed Group Member.
SECTION 6.06    Ratification by Subsidiaries. WEST hereby undertakes to procure
that any Subsidiary of WEST formed or acquired after the date hereof shall
execute a Managed Group Member Supplement in the form of Exhibit A confirming,
as regards such Subsidiary, the terms




23


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


and provisions of this Agreement, and agreeing to ratify anything done by the
Administrative Agent in connection herewith on the terms of Section 6.04. Such
joinder agreement shall specify the notice information for such Subsidiary and
an executed version thereof shall be promptly delivered to each of the parties
hereto.
ARTICLE 7
ADMINISTRATION FEES AND EXPENSES
SECTION 7.01    Administration Fees. In consideration of the Administrative
Agent’s performance of the Administrative Services, WEST shall pay to the
Administrative Agent a monthly fee (the “Administrative Fee”) equal to 2.0% of
aggregate rents actually received during such month (or portion of a month) in
which the each Asset is owned by WEST and each other Managed Group Member.
SECTION 7.02    Expenses. WEST and each other Managed Group Member shall be
responsible for the following expenses incurred by the Administrative Agent in
the performance of its obligations (“Reimbursable Expenses”):
(a)    reasonable out of pocket expenses, including travel, accommodation and
subsistence and approved expenditures in respect of insurance coverage for the
Administrative Agent;
(b)    expenses expressly authorized by (i) the Controlling Trustees or (ii) any
Person to whom such authority has been delegated, other than the Administrative
Agent or its Affiliates; and
(c)    expenses expressly authorized pursuant to other provisions of this
Agreement.
SECTION 7.03    Payment of Expenses. No later than each Calculation Date, the
Administrative Agent shall deliver a notice to WEST and each other Managed Group
Member, setting forth the amounts of expenses paid by the Administrative Agent
in connection with the performance of its obligations under this Agreement
through and including such Calculation Date (it being understood that if there
are no such expenses the Administrative Agent will be under no obligation to
provide such notice). On the next Payment Date following such Calculation Date,
WEST and each other Managed Group Member agrees to pay to the Administrative
Agent all such amounts.
ARTICLE 8
TERM; REMOVAL OF OR TERMINATION BY THE ADMINISTRATIVE AGENT
SECTION 8.01    Term. This Agreement shall have a term commencing on the Initial
Closing Date and expiring on the date of payment in full of all amounts
outstanding to be paid on the Notes (and any other obligations secured by the
Security Trust Agreement) and all amounts outstanding to be paid to the holders
of the Beneficial Interest Certificates.




24


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


SECTION 8.02    Right to Terminate.   At any time during the term of this
Agreement, WEST shall be entitled to terminate this Agreement on 120 days’
written notice, with or without cause.
(a)    Upon the occurrence of an Insolvency Event with respect to the
Administrative Agent, the Indenture Trustee and the Security Trustee, on behalf
of the Secured Parties, shall be entitled to terminate on five (5) days’ written
notice the authority granted to the Administrative Agent to perform the Bank
Account Management Services set forth in Section 2.04 hereof and in the
Indenture.
(b)    At any time during the term of this Agreement, the Administrative Agent
shall be entitled to terminate this Agreement on 120 days’ written notice if:
(i)    WEST or any other Managed Group Member shall fail to pay in full when due
(A) any Administrative Fee or any Reimbursable Expenses in an aggregate amount
in excess of $50,000 and such failure continues for a period of 30 days, in
either case, after the effectiveness of written notice from the Administrative
Agent of such failure or (B) any other amount payable to the Administrative
Agent hereunder, and such failure continues for a period of 30 days after
written notice from the Administrative Agent of such failure;
(ii)    WEST or any other Managed Group Member shall fail to perform or observe
or shall violate in any material respect any material term, covenant, condition
or agreement to be performed or observed by it in respect of this Agreement and
such failure continues for a period of 30 days after WEST and each other Managed
Group Member shall have received notice of such failure (other than with respect
to payment obligations referred to in clause (c)(i) of this Section 8.02);
(iii)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking relief in respect of
WEST or any other Managed Group Member, or of a substantial part of the property
or assets of WEST or any other Managed Group Member, under Title 11 of the
United States Code, as now constituted or hereafter amended (the “U.S.
Bankruptcy Code”), or any other U.S. federal or state or foreign bankruptcy,
insolvency, receivership or similar law, and such proceeding or petition shall
continue undismissed for sixty (60) days or an order or decree approving or
ordering any of the foregoing shall be entered or WEST or any other Managed
Group Member shall go into liquidation, suffer a receiver or mortgagee to take
possession of all or substantially all of its assets or have an examiner
appointed over it or if a petition or proceeding is presented for any of the
foregoing and not discharged within sixty (60) days; or
(iv)    WEST or any other Managed Group Member shall (A) voluntarily commence
any proceeding or file any petition seeking relief under the U.S. Bankruptcy
Code, or any other U.S. federal or state or foreign bankruptcy, insolvency,
receivership or similar law, (B) consent to the institution of, or fail within
sixty (60) days to contest the filing of, any petition described in
clause (c)(iii) above, (C) file an answer admitting the




25


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


material allegations of a petition filed against it in any such proceeding or
(D) make a general assignment for the benefit of its creditors.
(c)    The Controlling Party may at any time (i) direct the Indenture Trustee to
remove the Administrative Agent, and (ii) terminate this Agreement by delivering
written notice of such removal to WEST, the Administrative Agent, the Servicer
and the Indenture Trustee if:
(i)    the Administrative Agent fails to perform or observe, or cause to be
performed or observed, in any material respect any covenant or agreement which
failure materially and adversely affects the rights of WEST, Noteholders or the
Indenture Trustee, and provided that such failure shall continue unremedied for
a period of thirty (30) days or more (or, if such failure or breach is capable
of remedy and the Administrative Agent has promptly provided WEST and the
Indenture Trustee with a certificate stating that the Administrative Agent has
commenced, or will promptly commence, and diligently pursue all reasonable
efforts to remedy such failure or breach, so long as the Administrative Agent is
diligently pursuing such remedy but in any event for a total period no longer
than ninety (90) days) after written notice thereof has been given to the
Administrative Agent or the Administrative Agent has actual knowledge of such
event; or
(ii)    any representation or warranty made by the Administrative Agent in this
Agreement or in any Related Document, or in any certificate, report or financial
statement delivered by it pursuant hereto, proves to have been untrue or
incorrect in any material and adverse respect when made and continues unremedied
for a period of thirty (30) days or more (or, if such untruth or incorrectness
is capable of remedy and the Administrative Agent has promptly provided WEST and
the Indenture Trustee with a certificate stating that the Administrative Agent
has commenced, or will promptly commence, and diligently pursue all reasonable
efforts to remedy such untruth or incorrectness so long as the Administrative
Agent is diligently pursuing such remedy but in any event for a total period no
longer than ninety (90) days) after written notice thereof has been given to the
Administrative Agent or the Administrative Agent has actual knowledge of such
untruth or incorrectness.
(iii)    the Administrative Agent shall cease to be engaged in the engine and,
for so long as there are any Assets that are Airframes, the aircraft leasing
business; or
(iv)    Willis shall have been terminated and removed as the Servicer.
(d)    No termination of this Agreement by WEST pursuant to Section 8.02(a), the
Administrative Agent pursuant to Section 8.02(c) or the Controlling Party
pursuant to Section 8.02(d) shall become effective prior to the date of
appointment of, and acceptance of such appointment by, a successor
Administrative Agent, provided that the Controlling Party shall have the right
to appoint a successor Administrative Agent in the case of a termination
pursuant to Section 8.02(d). In the event a successor Administrative Agent shall
not have been appointed within 90 days after any termination of this Agreement
pursuant to Section 8.02(a), (c) or (d), the Administrative Agent may petition
any court of competent jurisdiction for the appointment of a successor
Administrative Agent. Upon action by either party pursuant to the provisions of
this Section 8.02(e), the Administrative Agent shall be entitled to the payment
of any compensation owed to it hereunder




26


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


and to the reimbursement of all Reimbursable Expenses incurred in connection
with all services rendered by it hereunder, as provided in Article 7 hereof, and
for so long as the Administrative Agent is continuing to perform any of the
Administrative Services for WEST or any other Managed Group Member, the
Administrative Agent shall be entitled to continue to be paid all amounts due to
it hereunder, net of any amounts that shall have been finally adjudicated by a
court of competent jurisdiction to be owed by the Administrative Agent to WEST
and each other Managed Group Member or not to be due to the Administrative
Agent, until a successor Administrative Agent shall have been appointed and
shall have accepted such appointment in accordance with the provisions of
Section 8.03(c).
SECTION 8.03    Consequences of Termination.   Notices.   Following the
termination of this Agreement by the Noteholders, by WEST or by the
Administrative Agent pursuant to Section 8.02, the Administrative Agent will
promptly forward to the successor Administrative Agent any notices received by
it during the year immediately after termination.
(i)    WEST and each other Managed Group Member will notify promptly any
relevant third party, including each Rating Agency, the Indenture Trustee and
the Servicer, of the termination of this Agreement by the holders of Notes, by
WEST or by the Administrative Agent and will request that any such notices and
accounting reports and communications thereafter be made or given directly to
the entity engaged to serve as Administrative Agent, and to WEST and each other
Managed Group Member.
(b)    Accrued Rights. A termination of this Agreement by WEST, the
Administrative Agent or the Controlling Party hereunder shall not affect the
respective rights and liabilities of any party accrued prior to such termination
in respect of any prior breaches hereof or otherwise.
(c)    Replacement. If this Agreement is terminated by WEST, the Administrative
Agent or the Controlling Party under Section 8.02, the Administrative Agent will
cooperate with any person appointed to perform the Administrative Services,
including providing such person with all information and documents reasonably
requested.
SECTION 8.04    Survival. Notwithstanding any termination or the expiration of
this Agreement, the obligations of WEST and each other Managed Group Member and
the Administrative Agent under Section 3.03 and this Section 8.04 and of the
Administrative Agent under Sections 8.03(c) and 10.09 shall survive such
termination or expiration, as the case may be.
ARTICLE 9
ASSIGNMENT AND DELEGATION
SECTION 9.01    Assignment and Delegation.   Except as provided in subsection
(b) below, no party to this Agreement shall assign or delegate or otherwise
subcontract this Agreement or all or any part of its rights or obligations
hereunder to any Person without the prior written consent of the other parties,
such consent not to be unreasonably withheld.




27


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


(a)    The Administrative Agent may assign its right to perform and receive
compensation for the performance of all or any part of the services set forth in
Article 2, including without limitation, the establishment and maintenance of
the Ledgers and the preparation of the Draft Accounts.
(b)    Without limiting the foregoing, any Person who shall become a successor
by assignment or otherwise of any party hereto shall be required as a condition
to the effectiveness of any such assignment or other arrangement to become a
party to this Agreement.
ARTICLE 10
MISCELLANEOUS
SECTION 10.01    Notices. All notices, demands, certificates, requests,
directions, instructions and communications hereunder shall be in writing and
shall be effective (a) upon receipt when sent through the mails, registered or
certified mail, return receipt requested, postage prepaid, with such receipt to
be effective the date of delivery indicated on the return receipt, or (b) one
Business Day after delivery to an overnight courier, or (c) on the date
personally delivered to an authorized officer of the party to which sent, (d) on
the date transmitted by legible telecopier transmission with a confirmation of
receipt, or (e) on the date transmitted by e‑mail, in all cases addressed to the
applicable recipient as follows:
(a)    If to WEST and each other Managed Group Member, to:
Willis Engine Structured Trust V
c/o Wilmington Trust Company
1100 North Market Street
Rodney Square North
Wilmington, Delaware 19890
Attention: Corporate Trust Administrator
Fax: (301) 651-8882
with a copy to:
Willis Lease Finance Corporation
4700 Lyons Technology Parkway
Coconut Creek, Florida 33073
Attention: General Counsel
Fax: +1 (415) 408-4701
(b)    If to the Administrative Agent, to it at:
Willis Lease Finance Corporation
4700 Lyons Technology Parkway
Coconut Creek, Florida 33073




28


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


Attention: General Counsel
Fax: +1 (415) 408-4701
(c)    If to the Indenture Trustee or the Security Trustee, to it at:
Deutsche Bank Trust Company Americas
1761 East St. Andrew Place
Santa Ana, CA 92705
USA
Attention: ABS Client Service – WES20A
Facsimile: (714) 247-6478
E-mail: ronaldo.r.reyes@db.com
From time to time, any party to such agreement may designate a new address or
number for purposes of notice thereunder by notice to each of the other parties
thereto.
In connection with the performance of their respective duties hereunder, each
party may give notices, consents, directions, approvals, instructions and
requests to, and otherwise communicate with, each other using electronic means,
including email transmission to such email addresses as each such party shall
designate to the other parties, and, if by electronic means to the Indenture
Trustee or Security Trustee, unless otherwise agreed by the applicable parties,
delivered as a .PDF (Portable Document Format) or other attachment to email
including a manual authorized signature on such attached notice, consent,
direction, approval, instruction, request or other communication.
SECTION 10.02    Governing Law. THIS AGREEMENT SHALL IN ALL RESPECTS BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK,
INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAWS
BUT OTHERWISE WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.
SECTION 10.03    Jurisdiction. Each of the parties hereto agrees that the
Supreme Court of the State of New York sitting in the Borough of Manhattan, and
of the United States District Court for the Southern District of New York
sitting in the Borough of Manhattan, and any appellate court from any thereof,
shall have jurisdiction to hear and determine any suit, action or proceeding,
and to settle any disputes, which may arise out of or in connection with this
Agreement and, for such purposes, submits to the jurisdiction of such courts.
Each of the parties hereto waives any objection which it might now or hereafter
have to such New York State or, to the extent permitted by law, such U.S.
federal court being nominated as the forum to hear and determine any suit,
action or proceeding, and to settle any disputes, which may arise out of or in
connection with this Agreement and agrees not to claim that any such court is
not a convenient or appropriate forum. Each of WEST, the other Managed Group
Members and the Administrative Agent agrees that the process by which any suit,
action or proceeding is begun in such New York State or U.S. federal court may
be served on it by being delivered in connection with any such suit, action or
proceeding directly to its address determined for such party pursuant to Section
10.01 or in the applicable Managed Group Member Supplement or, in the case of
any Managed Group Member who does not have a place of business




29


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


in the United States, (a) in the case of each such Managed Group Member party to
this Agreement on the date hereof, to Corporation Service Company, 1180 Avenue
of the Americas, Suite 210, New York, NY 10036 as process agent thereof and (b)
in the case of each such Managed Group Member executing a Managed Group Member
Supplement to the Person named as the process agent of such party (each such
process agent, a “Process Agent”) herein or in such Managed Group Member
Supplement. Nothing in this Agreement will affect the right of any party to this
Agreement to serve process in any other manner permitted by law. Each of the
parties hereto hereby consents generally in respect of any legal action or
proceeding arising out of or in connection with this Agreement to the giving of
any relief or the issue of any process in connection with such action or
proceeding, including the making, enforcement or execution against any property
whatsoever (irrespective of its use or intended use) of any order or judgment
which may be made or given in such action or proceeding.


SECTION 10.04    Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
SECTION 10.05    Counterparts; Third Party Beneficiaries. This Agreement may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument. The Indenture Trustee, in its own capacity and acting on behalf of
the Noteholders, is an express third party beneficiary of this Agreement, and,
as such, shall have full power and authority to enforce the provisions of this
Agreement against the parties hereto. No provision of this Agreement is intended
to confer any rights or remedies hereunder upon any Person other than the
Indenture Trustee and any holders of the Notes (to the extent described in the
preceding sentence) and the parties hereto.
SECTION 10.06    Entire Agreement. This Agreement constitutes the entire
agreement among the parties with respect to the subject matter of this Agreement
and supersedes all prior agreements and understandings, both oral and written,
among the parties with respect to the subject matter of this Agreement.
SECTION 10.07    Power of Attorney. WEST and each other Managed Group Member
shall appoint the Administrative Agent and its successors, and its permitted
designees, as their true and lawful attorney-in-fact. All services to be
performed and actions to be taken by the Administrative Agent pursuant to this
Agreement shall be performed on behalf of WEST and each other Managed Group
Member. The Administrative Agent shall be entitled to seek and obtain from WEST
and each other Managed Group Member a power of attorney in respect of the
execution of any specific action as the Administrative Agent deems appropriate.
SECTION 10.08    Table of Contents; Headings. The table of contents and headings
of the various articles, sections and other subdivisions of such agreement are
for convenience of reference only and shall not modify, define or limit any of
the terms or provisions of such agreement.




30


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


SECTION 10.09    Restrictions on Disclosure. The Administrative Agent agrees
that it shall not, prior to the termination or expiration of this Agreement or
within three year after such termination or expiration, disclose to any Person
any confidential or proprietary information, whether of a technical, financial,
commercial or other nature, received directly or indirectly from WEST and each
other Managed Group Member regarding WEST and each other Managed Group Member or
their business or the Assets, except as authorized in writing by WEST and each
other Managed Group Member or otherwise permitted by this Agreement, and except:
(a)    to representatives of the Administrative Agent and any of its Affiliates
in furtherance of the purposes of this Agreement; provided that any such
representatives shall have agreed to be bound by the restrictions on disclosure
set forth in this Section 10.09;
(b)    to the extent required by Applicable Law or by judicial or administrative
process, but in the event of proposed disclosure, the Administrative Agent shall
use reasonable efforts to protect information in which WEST and each other
Managed Group Member have an interest to the maximum extent achievable; and
(c)    to the extent that the information:
(i)    was generally available in the public domain;
(ii)    was lawfully obtained from a source under no obligation of
confidentiality, directly or indirectly, to WEST and each other Managed Group
Member;
(iii)    was disclosed to the general public with the approval of WEST and each
other Managed Group Member;
(iv)    was in the files, records or knowledge of the Administrative Agent or
any Affiliates of the Administrative Agent prior to initial disclosure thereof
to the Administrative Agent or any Affiliates of the Administrative Agent by
WEST and each other Managed Group Member;
(v)    was provided by a member of a governing body of WEST or any other Managed
Group Member to the Administrative Agent or any Affiliates of the Administrative
Agent without any express written (or, to the extent such information was
provided in an oral communication, oral) restriction on use of or access to such
information, and such information would not reasonably be expected to be
confidential, proprietary or otherwise privileged; or
(vi)    was developed independently by the Administrative Agent or any
Affiliates of the Administrative Agent; and
(vii)    is reasonably deemed necessary by the Administrative Agent to protect
and enforce its rights and remedies under this Agreement; provided, however,
that in such an event the Administrative Agent shall act in a manner reasonably
designed to prevent disclosure of such confidential information; and provided
further, that prior to




31


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


disclosure of such information the Administrative Agent shall inform WEST and
each other Managed Group Member of such disclosure.
SECTION 10.10    No Partnership.   It is expressly recognized and acknowledged
that this Agreement is not intended to create a partnership, joint venture or
other similar arrangement between WEST or any other Managed Group Member on the
one part and the Administrative Agent on the other part. It is also expressly
understood that any actions taken on behalf of WEST or any other Managed Group
Member by the Administrative Agent shall be taken as agent for WEST or such
Managed Group Member, either naming WEST or such other relevant Managed Group
Member, or naming the Administrative Agent as agent for an undisclosed
principal. Neither WEST nor any other Managed Group Member shall hold itself out
as a partner of the Administrative Agent, and the Administrative Agent will not
hold itself out as a partner of WEST or any other Managed Group Member.
(a)    The Administrative Agent shall not have any fiduciary duty or other
implied obligations or duties to WEST or any other Managed Group Member, any
Lessee or any other Person arising out of this Agreement.
SECTION 10.11    Nonpetition. During the term of this Agreement and for one year
and one day after payment in full of the Notes, none of the parties hereto or
any Affiliate thereof will file any involuntary petition or otherwise institute
any bankruptcy, reorganization, arrangement, insolvency, examinership or
liquidation proceeding or other proceeding under any federal or state bankruptcy
or similar law against WEST or any other Managed Group Member thereof; provided,
however, that nothing shall prevent the Administrative Agent from otherwise
participating in such bankruptcy or other proceeding instituted by any other
Secured Party or other Person.
SECTION 10.12    Concerning the Indenture Trustee and Security Trustee. In
respect of the Indenture Trustee’s and Security Trustee’s performance of
appointing the Administrative Agent to provide the Bank Account Management
Services set forth in Section 2.04 and in the Indenture, the Indenture Trustee
and the Security Trustee shall be afforded all of the rights, protections,
immunities and indemnities contained in the Indenture and Security Trust
Agreement, respectively, as if such rights, protections, immunities and
indemnities were specifically set forth herein.
SECTION 10.13    Amendments. This Agreement may not be terminated, amended,
supplemented, waived or modified, except by an instrument in writing signed by
WEST and the Administrative Agent with notice to the Indenture Trustee and the
Security Trustee; provided that WEST may only terminate, amend, supplement,
waive or modify this Agreement in accordance with Section 5.02(a) of the
Indenture; provided further that no amendment, supplement, waiver or
modification which affects the Indenture Trustee’s or Security Trustee’s rights,
duties, indemnities or immunities hereunder may be made without the express
written consent of the Indenture Trustee or Security Trustee, respectively. No
failure or delay of any party in exercising any power or right thereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power.




32


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


SECTION 10.14    Asset Trustee Liability. It is understood and agreed that each
Asset Trustee is entering into this Agreement as a Managed Group Member solely
in their capacity as owner trustee under the relevant Asset Trust Agreement and
that the Asset Trustee thereunder shall not be liable or accountable in its
individual capacity in any circumstances whatsoever except for its own gross
negligence or willful misconduct and as otherwise expressly provided in the such
Asset Trust Agreement, all such individual liability being hereby waived, but
otherwise shall be liable or accountable solely to the extent of the assets of
the Trust Estate (as defined in each Asset Trust Agreement).
[Signature Pages Follow]




33


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------


Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


IN WITNESS WHEREOF, this Agreement has been duly executed on the date first
written above.
WILLIS ENGINE STRUCTURED TRUST V


By: /s/ Scott B. Flaherty            
Name: Scott B. Flaherty
Title: Controlling Trustee


- Signature Page -
Administrative Agency Agreement
WEST V
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.




WILLIS LEASE FINANCE CORPORATION,
as Administrative Agent
By:
/s/ Dean M. Poulakidas            
Name: Dean M. Poulakidas
Title: Senior Vice President



- Signature Page -
Administrative Agency Agreement
WEST V
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------


Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


WEST ENGINE ACQUISITION LLC


By:
/s/ Scott B. Flaherty                
Name: Scott B. Flaherty
Title: Controlling Trustee



- Signature Page -
Administrative Agency Agreement
WEST V
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------


Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


WEST V ENGINES (IRELAND) LIMITED
By:
/s/ Dan J. Coulcher                
Name: Dan J. Coulcher
Title:     Director





- Signature Page -
Administrative Agency Agreement
WEST V
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------


Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


WEST II FRANCE (TO BE RENAMED WEST V FRANCE)


By:
/s/ Dean M. Poulakidas            
Name: Dean M. Poulakidas
Title: Manager



- Signature Page -
Administrative Agency Agreement
WEST V
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------


Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.




DEUTSCHE BANK TRUST COMPANY AMERICAS, not in its individual capacity, but solely
as Indenture Trustee
By:
/s/ Katherine M. Wannenmacher        
Name: Katherine M. Wannenmacher
Title: Vice President

By:
/s/ Marion Hogan                
Name: Marion Hogan
Title:    Assistant Vice President



DEUTSCHE BANK TRUST COMPANY AMERICAS, not in its individual capacity, but solely
as Security Trustee
By:
/s/ Katherine M. Wannenmacher        
Name: Katherine M. Wannenmacher
Title: Vice President

By:
/s/ Marion Hogan                
Name: Marion Hogan
Title:    Assistant Vice President









- Signature Page -
Administrative Agency Agreement
WEST V
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.




U.S. BANK NATIONAL ASSOCIATION, not in its individual capacity, but solely as
owner trustee of each trust named below
By: /s/ Brian W. Kozack                
Name: Brian W. Kozack
Title: Vice President


Trusts:


Owner Trust [**]
Owner Trust [**]
Owner Trust [**]
Owner Trust [**]
Owner Trust [**]
Owner Trust [**]
Owner Trust [**]
Owner Trust [**]
Owner Trust [**]
Owner Trust [**]
Owner Trust [**]
Owner Trust [**]
Owner Trust [**]
Owner Trust [**]
Owner Trust [**]
Owner Trust [**]
Owner Trust [**]
Owner Trust [**]
Owner Trust [**]
Owner Trust [**]
Trust [**]
Owner Trust [**]
Owner Trust [**]
Owner Trust [**]
Owner Trust [**]
Owner Trust [**]
Owner Trust [**]
Owner Trust [**]
Owner Trust [**]





- Signature Page -
Administrative Agency Agreement
WEST V
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------


Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


APPENDIX A
DEFINITIONS
“Account Bank” has the meaning assigned to such term in Section 2.04(b)(iii)(A)
hereof.
“Account Letter” has the meaning assigned to such term in Section
2.04(b)(iii)(A) hereof.
“Administrative Agent” has the meaning assigned to such term in the preamble to
this Agreement.
“Administrative Agent Conflicts Standard” has the meaning assigned to such term
in Section 3.02(b) hereof.
“Administrative Fee” has the meaning assigned to such term in Section
7.01 hereof.
“Administrative Services” has the meaning assigned to such term in Section
2.01(a) hereof.
“After-Tax Basis” means on a basis such that any payment received, deemed to
have been received or receivable by any Person shall, if necessary, be
supplemented by a further payment to that Person so that the sum of the two
payments shall, after deduction of all U.S. federal, state, local and foreign
Taxes and other charges resulting from the receipt (actual or constructive) or
accrual of such payments imposed by or under any U.S. federal, state, local or
foreign law or Governmental Authority (after taking into account any current
deduction to which such Person shall be entitled with respect to the amount that
gave rise to the underlying payment) be equal to the payment received, deemed to
have been received or receivable.
“Agreement” has the meaning assigned to such term in the preamble hereof.
“Asset Expenses Budget” has the meaning assigned to such term in
Section 7.05(a)(B) of the Servicing Agreement.
“Bank Account Management Services” has the meaning assigned to such term in
Section 2.01(b) hereof.
“Budgets” has the meaning assigned to such term in Section 7.05(a) of the
Servicing Agreement.
“Consolidated Quarterly Draft Accounts” has the meaning assigned to such term in
Section 2.05(b)(ii) hereof.
“Delaware Trustee” means the Wilmington Trust Company, as trustee of WEST.
“Draft Accounts” has the meaning assigned to such term in Section 2.05(b)(iii)
hereof.




Appendix A-1

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


“Indenture” means the Amended and Restated Trust Indenture dated as of the
Initial Closing Date, among, inter alios, WEST and the Indenture Trustee, and
each successor indenture, if any, thereto (as such indenture may be amended,
restated, supplemented or otherwise modified from time to time).
“Indenture Trustee” has the meaning assigned to such term in the preamble to
this Agreement.
“Initial Period” has the meaning assigned to such term in Section 7.05(a) of the
Servicing Agreement.
“Insolvency Event” means: (i) an involuntary proceeding shall be commenced or an
involuntary petition shall be filed in a court of competent jurisdiction seeking
relief in respect of the Administrative Agent or in respect of a substantial
part of the property or assets of the Administrative Agent, under Title 11 of
the United States Code, as now constituted or hereafter amended, or any other
U.S. federal or state or foreign bankruptcy, insolvency, receivership,
examinership or similar law, and such proceeding or petition shall continue
undismissed for sixty (60) days or an order or decree approving or ordering any
of the foregoing shall be entered or the Administrative Agent shall go into
liquidation, suffer a receiver or mortgagee to take possession of all or
substantially all of its assets or have an examiner appointed over it or if a
petition or proceeding is presented for any of the foregoing and not discharged
within sixty (60) days; or (ii) the Administrative Agent shall (A) voluntarily
commence any proceeding or file any petition seeking relief under Title 11 of
the United States Code, as now constituted or hereafter amended, or any other
U.S. federal or state or foreign bankruptcy, insolvency, receivership,
examinership or similar law, (B) consent to the institution of, or fail within
sixty (60) days to contest the filing of, any petition described in clause (i)
above, (C) file an answer admitting the material allegations of a petition filed
against it in any such proceeding or (D) make a general assignment for the
benefit of its creditors.
“Ledgers” has the meaning assigned to such term in Section 2.05(b)(i) hereof.
“Managed Group Members” has the meaning assigned to such term in the preamble to
this Agreement.
“Obligor” has the meaning assigned to such term in Section 2.04(b)(iii)(B)
hereof.
“One Year Period” has the meaning assigned to such term in Section 7.05(a) of
the Servicing Agreement.
“Operating Budget” has the meaning assigned to such term in
Section 7.05(a)(A) of the Servicing Agreement.
“Other Administrative Services” has the meaning assigned to such term in Section
3.02(a) hereof.




Appendix A-2

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


“Quarter” means the fiscal quarter of WEST and each other Managed Group Member,
as applicable.
“Ratings” means the ratings assigned to the Notes by the Rating Agencies.
“Reimbursable Expenses” has the meaning assigned to such term in Section 7.02
hereof.
“Representatives” with respect to any Person means the officers, directors,
employees, advisors and agents of such Person.
“Schedule 2.02(a)” has the meaning assigned to such term in Section 2.03(j)(vii)
hereof.
“Service Providers” has the meaning assigned to such term in Section
2.02(c) hereof.
“Standard of Performance” has the meaning assigned to such term in Section 3.01
hereof.
“U.S. Bankruptcy Code” has the meaning assigned to such term in Section
8.02(c)(iii).
“WEST” has the meaning assigned to such term in the preamble to this Agreement.
“Willis” means Willis Lease Finance Corporation, a Delaware corporation.
“Year” has the meaning assigned to such term in the Servicing Agreement.








Appendix A-3

--------------------------------------------------------------------------------


Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


SCHEDULE I
ACCOUNTS
The following are the wire instructions for any payments other than Lease
payments:
Bank Name:  Deutsche Bank Trust Co. Americas
ABA:  [**]
ACCT#: [**]
Account Name:  Trust and Securities Ac
Ref:  PORT [space] [Portfolio # - as listed below] (e.g. PORT [**])*
Attn:  Timothy Johnson [**]*
*Update as relevant
Portfolio Number
Account
[**]
Collections Account
[**]
Lessee Funded Account
[**]
Security Deposit Account
[**]
Expense Account
[**]
Series Account for Series A Notes
[**]
Series Account for Series B Notes
[**]
Series Account for Series C Notes
[**]
Asset Purchase Account
[**]
Asset Replacement Account
[**]
Liquidity Facility Reserve Account
[**]
Initial Liquidity Payment Account
[**]
Maintenance Reserve Account
[**]
Asset Disposition Contribution Account
[**]
DSCR Cash Trap Account
[**]
Hedge Termination Payment Account
[**]
Defeasance/Redemption Account
[**]
Refinancing Account
[**]
Series C Reserve Account

















Exhibit I-1

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


The following are the wire instructions for Lease payments:
Bank Name:  Deutsche Bank Trust Co. Americas
ABA:  [**]
ACCT#: [**]**
Account Name: DBTCA as Trustee for WEST V Lessor Acct
Ref:  MSN ____* rental WEST V
Attn: Timothy Johnson [**]*
*Update as relevant
** Lease payments made to this account number in accordance with wire
instructions that were provided to a payor of lease payments prior to the date
hereof may continue to be paid in accordance with such wire instructions as
previously provided.


















Exhibit I-2

--------------------------------------------------------------------------------


Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


SCHEDULE II
PROCESS AGENT
Name of Grantor
Process Agent
WEST V Engines (Ireland) Limited
Corporation Service Company
1180 Avenue of the Americas, Suite 210
New York, NY 10036
WEST II France (to be renamed WEST V France)
Corporation Service Company
1180 Avenue of the Americas, Suite 210
New York, NY 10036







Exhibit II-1

--------------------------------------------------------------------------------


Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


EXHIBIT A
FORM OF MANAGED GROUP MEMBER SUPPLEMENT
WILLIS LEASE FINANCE CORPORATION,
as Managing Agent


DEUTSCHE BANK TRUST COMPANY AMERICAS
as Trustee


[Date]
Re: Amended and Restated Administrative Agency Agreement, dated as of March 3,
2020
Ladies and Gentlemen:
Reference is made to the Amended and Restated Administrative Agency Agreement
dated as of March 3, 2020 (the “Administrative Agency Agreement”), by and among
WILLIS ENGINE STRUCTURED TRUST V (“WEST”), a Delaware statutory trust, WILLIS
LEASE FINANCE CORPORATION, a Delaware corporation (together with its successors
and permitted assigns, the “Administrative Agent” or “Willis”), DEUTSCHE BANK
TRUST COMPANY AMERICAS, a New York banking corporation, not in its individual
capacity but solely as trustee under the Indenture (as defined in the
Administrative Agency Agreement) and as Security Trustee under the Security
Trust Agreement (as defined in the Indenture), and each Issuer Subsidiary
signatory to this Agreement or that becomes a party under Section 6.06
(collectively with WEST, the “Managed Group Members”)
Capitalized terms used but not defined herein shall have the meanings set forth
in the Administrative Agency Agreement.
The undersigned is an Issuer Subsidiary formed or acquired by [WEST][_________]
after the Initial Closing Date and hereby agrees, as of the date first above
written, to become a Managed Group Member under the Administrative Agency
Agreement as if it were an original party thereto and agrees that each reference
in the Administrative Agency Agreement to “Managed Group Member” shall also mean
and be a reference to the undersigned.
[insert notice information for Issuer Subsidiary]
[The undersigned confirms for the benefit of each other party to the
Administrative Agency Agreement that, pursuant to and as required by Section
10.03 of the Administrative Agency Agreement, it has appointed [insert name and
address of process agent] as its Process Agent.]  
[continued on next page]




Exhibit A-1

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.




This Managed Group Member Supplement shall in all respects be governed by, and
construed in accordance with, the laws of the State of New York, including
Sections 5-1401 and 5-1402 of the New York General Obligations Laws.
Very truly yours,
[NAME OF MANAGED GROUP MEMBER]




By:        

Name:

Title:
Acknowledged and agreed to
as of the date first above written:
WILLIS LEASE FINANCE CORPORATION,
as Administrative Agent




By: _________________________________
Name:
Title:




Exhibit A-2